Citation Nr: 1202213	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-47 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for breast cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1962 to July 1964, and in the United States Navy from October 1975 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi, on behalf of the Regional Office located in Columbia, South Carolina (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

The Veteran's breast cancer is related to his active duty service, to include as due to exposure to ionizing radiation.


CONCLUSION OF LAW

Breast cancer was incurred in active military service, to include as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In December 2008, the National Personnel Records Center (NPRC) performed a thorough and extensive search for a complete set of the Veteran's service treatment and personnel record, but to no avail.  While treatment records associated with the Veteran's period of service in the Army were obtained, NPRC found that the Veteran's DD 1141 and records of exposure to radiation were "not a matter of record."  The RO then contacted the Veteran telephonically to ascertain whether he possessed any relevant service treatment or personnel records, to which the Veteran replied in the negative.  In February 2010, the RO prepared a memorandum wherein it detailed its efforts to obtain the Veteran's service treatment and personnel records, including evidence of inservice exposure to ionizing radiation, and concluded that any further efforts to locate them would be futile.  As a consequence of the Veteran's complete service treatment and personnel records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Historically, the Veteran served on active duty in the Army from July 1962 to July 1964, and in the Navy from October 1975 to July 1981.  In November 2008, the Veteran submitted a claim of entitlement to service connection for breast cancer, to include as due to exposure to ionizing radiation.  The Veteran asserted that he was exposed to ionizing radiation primarily as a result of his duties in the military as a Radiologist.  He also claims that his military duties involved nuclear medicine and radiation therapy.  The Veteran's personnel records amply demonstrated that he served as a Radiologist during his Navy service.  After the Veteran's claim was denied in a March 2010 rating decision, he perfected an appeal.  The claim has been certified to the Board for appellate review.

Preliminarily, the Veteran submitted pertinent evidence following certification of his claim to the Board.  He contemporaneously submitted a waiver of RO review of this evidence and, thus, it will be considered herein.  38 C.F.R. § 20.1304 (2011).

Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d) (3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the veteran's presence at certain specified additional locations.   See 38 C.F.R. § 3.309(d)(3). 

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Breast cancer is listed as a condition warranting presumptive service connection for radiation-exposed veterans.  38 C.F.R. § 3.309(d)(2).  However, after reviewing the evidence of record, the Board finds that the veteran is not shown to be a "radiation-exposed veteran" as that term is defined in 38 C.F.R. § 3.309(d)(3).  As such, service connection for breast cancer is not warranted under this regulatory presumption.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be granted service connection if the VA Undersecretary for Benefits determines that the disease is related to ionizing radiation exposure while in service or if the disease is otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from inservice radiation exposure or whether there is no reasonable possibility that the disease resulted from inservice radiation exposure.  38 C.F.R. § 3.311(c)(1).

Breast cancer is a radiogenic disease as defined in 38 C.F.R. § 3.311(b)(2), and therefore, the Veteran's claim was referred to the VA Undersecretary of Benefits.  The VA Undersecretary for Benefits then requested an advisory medical opinion.  In a January 2010 memorandum, the Director, Radiation and Physical Exposure, outlined the Veteran's inservice ionizing radiation exposure using figures provided by the Naval Dosimetry Center.  Further, citing to medical literature, the Director noted that breast cancer accounted for 32 percent of all malignancies in women, and less than 0.2 percent of all malignancies in men.  Although breast cancer is considered a radiogenic disease, the Director stated that the majority of male breast cancers occurred in men who have not received occupational exposure to ionizing radiation.  Additionally, the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's breast cancer.  To expedite the calculations, the assumption was made that all radiation was received as a single, acute exposure during the Veteran's first year of active service in the Navy.  This assumption tended to increase the probability of causation.  Ultimately, the program calculated a 99th percentile value for the probability of causation of 0.10 percent.  Consequently, the Director concluded that it was "unlikely" that the Veteran's breast cancer could be attributed to radiation exposure during his active duty service.  Based on this opinion, the VA Director of Compensation and Pension concluded in January 2010 that there was "was no reasonable possibility" that the Veteran's breast cancer was related to inservice exposure to ionizing radiation.  As such, service connection for best cancer is not available pursuant to the second regulatory method of recovery.

Regarding the third avenue of recovery, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, service connection on a direct basis will be addressed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A review of the Veteran's Army service treatment records do not demonstrate complaints of or treatment for breast cancer.  As discussed above, the Veteran's Navy service treatment records were unavailable for review.  Navy personnel records that were obtained demonstrate that the Veteran served as a Radiologist.  Further, a dose assessment provided by the Naval Dosimetry Center demonstrated the following:  shallow dose equivalent to the whole body of 00.00 rem; Deep Dose Equivalent-Photon of 00.028 rem; and Deep Dose Equivalent-Neutron of 00.00 rem.  As such, inservice exposure to ionizing radiation is confirmed.

Post-service evidence of record clearly demonstrates that the Veteran was diagnosed with, and receives ongoing treatment for, breast cancer.  The issue in this claim is thus, whether the Veteran's current breast cancer is related to his inservice exposure to ionizing radiation.  There are several opinions of record addressing the etiological relationship between the Veteran's breast cancer and his inservice ionizing radiation exposure.

According to a January 2009 letter from R.S.E., Jr., M.D., noted that the Veteran was first diagnosed with breast cancer in approximately 2005.  Dr. E. then opined:

Given the rarity of male breast cancer it is certainly seems possible if not likely that someone such as yourself who had workplace exposure to radiation could have developed the breast cancer as a result of this radiation exposure.

As noted above, in January 2010, the Director, Radiation and Physical Exposure, concluded that it was "unlikely" that the Veteran's breast cancer could be attributed to radiation exposure during his active duty service.  The Director's opinion was based on a review of the dose estimate provided by the Naval Dosimetry Center and medical literature concerning the rate of incidents of male breast cancer for those with occupational exposure to ionizing radiation.  Based on this opinion, the VA Director of Compensation and Pension concluded that same month that there was no reasonable possibility that the Veteran's breast cancer was related to his inservice exposure to ionizing radiation.

According to a November 2010 VA treatment report, the Veteran was diagnosed with stage IV breast cancer, status post mastectomy and adjuvant chemotherapy.  A VA doctor, S.R.A., M.D., characterized male breast cancer as "very rare," and noted that the Veteran had no genetic risk factors.  Dr. A then opined that "[i]n all likelihood, [the Veteran's breast cancer] is a result of his radiation exposure and risk during his Navy career as a radiologist.  This opinion was co-signed by R.K., M.D.  This opinion was then restated in an April 2011 VA treatment report, which was again signed by Dr. A. and Dr. K.  This opinion was also restated in a July 2011 VA treatment report, which was signed by the Veteran's treating physician, N.W.P., M.D., and N.S., M.D.

A June 2011 letter from J.L.H., M.D., demonstrated that the doctor agreed with the other doctors of record in finding that the Veteran's breast cancer "was highly likely" caused by inservice exposure to ionizing radiation.  In the letter, Dr. H. reviewed the Veteran's reported inservice exposure, which contemplated greater exposure than was considered in the Naval Dosimetry Center's estimate.

According to a July 2011 letter from Dr. P., the Veteran was undergoing active treatment for metastatic (stage IV) breast cancer.  Dr. P. opined that the Veteran breast cancer was "very rare," and that the Veteran did not have any known genetic risk factors or family history that would have predisposed him to developing this malignancy.  The doctor then stated:

I feel that the development of this cancer was highly likely to have been caused by regular, significant radiation exposure and other occupation-associated risks sustained during his career as a U.S. Navy physician (radiologist primarily, but with other assignments involving nuclear materials/exposure and risk assessment programs).

In a September 2011 letter, M.T., M.D. provided a diagnosis of male breast cancer, which she characterized as "very rare," and noted that the Veteran had no genetic risk factors.  Dr. T. then opined:

After a review of this Veteran's medical records, medical history and current exam[ination], it is my opinion that [his] stage IV breast cancer is highly likely a result of his radiation exposure and risk during his Navy career as a radiologist.

According to a September 2011 letter, Dr. E. stated that he has treated the Veteran since January 2006.  Dr. E. noted that the Veteran submitted reports of unsafe radiation practices to his superior officers and was reportedly extensively involved in radiation risk exposure activities.  The doctor then opined:

It is my opinion that [the Veteran's] breast cancer which is now metastatic was caused by his radiation exposure during his time working as a radiologist while in the United States Navy.  He has had studies for genetic predisposition to breast cancer including BRCA1 and BRCA2 studies and these were reportedly negative.

In October 2011, the Veteran testified at a Board hearing regarding his inservice duties as a Radiologist and the frequency and nature of his inservice ionizing radiation exposure.  He further testified about the inaccuracies in the dose estimate provided by the Naval Dosimetry Center.  He also reviewed the evidence of record wherein positive opinions were rendered, and discussed the implications of his complete personnel records not being available for review.

Throughout the pendency of this appeal, the Veteran has asserted that the dose estimate provided by the Naval Dosimetry Center is inaccurate.  He has consistently claimed that he served in approximately 10 environments that exposed him to ionizing radiation, whereas the dose estimate provided by the Naval Dosimetry Center only contemplated 2 environments.  The Veteran asserted that he was exposed to ionizing radiation while serving at the Charleston, South Carolina, Naval Hospital; the Charleston, South Carolina, Naval Ship Yard; the Jacksonville, Florida, Naval Hospital and Air Station; during a Navy nuclear power training program in Ballston Spa, New York, and in Oak Ridge, Tennessee; at Kirtland Air Force Base in Albuquerque, New Mexico; at the Yokosuka, Japan Naval Hospital; the Guantanamo, Cuba Naval Hospital; the Roosevelt Roads, Puerto Rico Naval Hospital; and aboard the U.S.S. Mt. Whitney.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The January 2010 opinion delivered by the Director, Radiation and Physical Exposure, and, by extension, the opinion of the VA Director of Compensation and Pension, included consideration of the dose estimate provided by the Naval Dosimetry Center and medical literature concerning the rate of incidents of male breast cancer in cases of occupational ionizing radiation exposure.  Neither of the Directors' opinions, however, addressed the Veteran's report of more extensive radiation exposure than was documented, which is especially significant given VA's inability to obtain all of the Veteran's service treatment and/or personnel records associated with his service in the Navy.  O'Hare, 1 Vet. App. at 367.  As VA was unable to obtain all of the Veteran's relevant service records, including his DD 1141 or records pertaining to his exposure to radiation, the Board finds that there is a question as to whether the dose estimate provided by the Naval Dosimetry Center accurately reflected the Veteran's inservice ionizing radiation exposure.  Such doubt affects the probativeness of the Directors' opinions, which represented the only negative opinions of record.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based on an inaccurate or incomplete factual premise).  Further, neither the Director, Radiation and Physical Exposure, and the VA Director of Compensation and Pension addressed whether the Veteran was predisposed to breast cancer, either through genetic risk factors or by family history.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case is not probative).  

The other medical opinions of record included consideration of the Veteran's lack of genetic risk factors and lack of family history, but did not incorporate the dose estimate that was provided by the Naval Dosimetry Center.  However, the doctors relied upon the Veteran's report of the frequency and levels of inservice radiation.  In this regard, as a doctor, and specifically a Radiologist, the Board finds that the Veteran is both competent and credible to provide information as to his inservice duties involving ionizing radiation exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Accordingly, the Board finds that the January 2010 opinion delivered by the Director, Radiation and Physical Exposure, and, by extension, the opinion of the VA Director of Compensation and Pension is of less probative value than the VA and private examiners that have concluded that the Veteran's currently diagnosed breast cancer is related to his military service, specifically to his exposure to radiation.  After consideration of all the evidence, the Board finds that the weight of the probative evidence supports the Veteran's claim of entitlement to service connection.  Therefore, service connection is warranted for breast cancer, to include as due to inservice exposure to ionizing radiation.  


ORDER

Service connection for breast cancer is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


